Bliss, J. (concurring).
I concur in the result and in the opinion of our Presiding Justice for confirmation except as to the statement that “ if this was an open question, cogent argument might be made from a rhetorical and grammatical standpoint that the ‘ public utility shall be charged ’ with these expenses only ‘ provided an opportunity to be heard thereon shall first have been granted to such public utility.’ ” The statute is clear that the Commission in fixing the liability first charges the utility with the expenses. Presumably this is done at the time of the actual rendition of the service for which the charge is being made. The Commission later renders a bill of such charges to the utility. Such bill under the statute may be rendered at the conclusion of the investigation, valuation or revaluation or from time to time during its progress. *686When the statute limits the amount which may be charged by the Commission to the utility in any calendar year it refers to the records which are made by the Commission against the utility at the time of the rendition of the service for which the charge is made. It does not refer, as is contended by the petitioner here, to the rendering of the bill by the Commission or to an order made at the conclusion of a hearing determining the amount to be paid by the utility. The statute is open to this construction only.
Orders unanimously confirmed, with fifty dollars costs and disbursements.